Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 06-2784

                         JEAN WINER TROPNAS,
                             Petitioner,

                                     v.

              MICHAEL B. MUKASEY,* Attorney General,
                           Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                         Lipez, Circuit Judge,

                   Selya, Senior Circuit Judge,

                     and Howard, Circuit Judge.



     Howard A. Silverman and Ross, Silverman & Levy, LLP on brief
for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Terri J. Scadron, Assistant Director, and Kathryn L. Deangelis,
Trial Attorney, Office of Immigration Litigation, United States
Justice Department, on brief for respondent.



                              July 2, 2008




*
 Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Michael B.
Mukasey has been substituted for former Attorney General Alberto R.
Gonzales.
            Per Curiam.    Petitioner Jean Winer Tropnas, a native and

citizen of Haiti, sought asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).            Tropnas

maintained that he feared persecution on account of his political

activities in Haiti.      An Immigration Judge (IJ) concluded that his

fear of future persecution was not well-founded and consequently

denied   his   application    and   ordered    removal.    The   Board   of

Immigration Appeals (BIA), writing separately, affirmed and adopted

the IJ's ruling and issued a final order of removal.              Tropnas

petitions for judicial review.            Because there is substantial

evidence in the record to support the BIA's decision, we deny the

petition.

                                    I.

            On or about July 20, 2001, Jean Winer Tropnas entered the

United States through Canada.       He was apprehended in Vermont and

placed in removal proceedings. See 8 U.S.C. § 1182(a)(7)(A)(i)(I).

Tropnas filed an application requesting asylum, withholding of

removal, and protection under CAT.         In support of his application,

he claimed to hold a well-founded fear of future persecution on

account of his political opinion.         At his hearing, Tropnas offered

documentary and testimonial evidence, summarized as follows.

            Tropnas became politically active in 1992.       He joined an

opposition political party, the Christian Nationalist Party of

Haiti (PNCH) and as a member he was responsible for teaching people


                                    -2-
in the community about education and advocacy.     Tropnas also was

responsible for coordinating activities with other progressive

organizations and he eventually became personally active in some of

these organizations, promoting, among other causes, literacy and

political activity.

          The organizations with which Tropnas was involved were

critical of Haiti's then-president, Jean-Bertrand Aristide, and

Tropnas himself openly expressed his opposition to Aristide and his

Fanmi Lavalas Party.   Specifically, Tropnas, an artist, created

political drawings critical of Aristide and the government that

were displayed and disseminated throughout the community.

          Largely because of his political artwork, Tropnas was

personally threatened in both 1995 and 1999.        In 1995, after

Tropnas returned from hanging political posters, shots were fired

at his aunt's house where he was staying.     A friend told Tropnas

more "difficulties" would come if he did not cease his political

activities.   Later, in 1999, after being similarly warned by a

friend, some individuals banged on the door of the aunt's house,

telling Tropnas that if he did not stop his political activities

they would kill him and his family would be in danger.      A month

later, when Tropnas was on his way home from school, neighbors

warned him not to return to his aunt's house because Lavalas

supporters had set a trap.   He stayed at his father's house and his

aunt later confirmed that Lavalas supporters had come to her home


                                 -3-
and threatened to harm Tropnas.   Tropnas claimed that he did not

report these incidents to the police for fear of reprisal but also

testified that no member of the government had ever threatened,

harmed, or arrested him. He also testified that "[n]obody has ever

come to his father's house or sought to find him at that location."

Additionally, there was evidence that during this period he made

several trips to the Dominican Republic to sell his paintings,

voluntarily returning to Haiti after each.

           The incidents in 1999 prompted Tropnas to obtain a visa

and travel to Jamaica.    There he began studies at the Jamaica

School of Preaching, a theological school.       After one year of

school he returned to Haiti in 2000 for six weeks.   During his stay

in Haiti the electricity was out and three opposition party members

in his community were killed.   As a result, Tropnas testified, he

decided to leave Haiti to finish his studies in Jamaica.

           After a short stay in Jamaica, Tropnas left for Canada.

Soon after arriving in Canada, Tropnas crossed over the Canadian

border into the United States.        After he was apprehended, he

applied for asylum and appeared in Immigration Court for his

hearing.   At the hearing, in addition to testifying about his

political activities and the incidents in Haiti, Tropnas mentioned

that he had a brother in the United States.

           At the close of proceedings, the IJ denied Tropnas'

application for asylum, withholding of removal, and protection


                                -4-
under CAT.    Although stating both that Tropnas appeared to testify

truthfully about his political activities and the incidents in

Haiti, and that his testimony overall was "credible, consistent and

detailed," the IJ nonetheless found his fear of future persecution

neither subjectively genuine nor objectively reasonable.1                       In

rejecting     Tropnas'    claim      that   his     fear   of   persecution   was

objectively reasonable, the IJ focused on both Tropnas' admission

that members of the Haitian government had never threatened,

arrested, or harmed him and on his testimony that he had spent six

weeks in Haiti on his last visit without incident.                The IJ further

suggested that Tropnas could safely relocate to his father's home

upon his return.

             The BIA, in a separate opinion, affirmed and adopted the

IJ's findings.    Tropnas focuses his petition entirely on the BIA's

denial of his asylum claim.2

                                        II.

             Where, as here, the BIA has written separately while

adopting and affirming an IJ's decision, we review portions of the

IJ's   decision   as     part   of    the   final    decision    of   the   board.

Herandez-Barrera v. Ashcroft, 373 F.3d 9, 20 (1st Cir. 2004).                  We



1
 The IJ did question the veracity of an explanation offered by
Tropnas for his entry into the United States from Canada.
2
 Because he makes no argument regarding the BIA's denial of his
withholding of removal and CAT claims, those claims have been
waived. See Tai v. Gonzales, 423 F.3d 1, 6 (1st Cir. 2005).

                                        -5-
apply the deferential "substantial evidence" standard, Carcamo-

Recinos v. Ashcroft, 389 F.3d 253, 256 (1st Cir. 2004), and we will

uphold the decision if it is supported by "reasonable, substantial,

and probative evidence on the record considered as a whole."            Ang

v. Gonzales, 430 F.3d 50, 54-55 (1st Cir. 2005) (citation omitted).

We will upset the BIA's decision only if "[t]he record evidence

would    compel   a    reasonable    factfinder   to   make   a    contrary

determination."       8 U.S.C. § 1252(b)(4)(B); Pan v. Gonzales, 445

F.3d 60, 61 (1st Cir. 2006).

            In order to obtain asylum, the petitioner bears the

burden of establishing that he is a "refugee."         Afful v. Ashcroft,

380 F.3d 1, 3 (1st Cir. 2004).       A petitioner may establish refugee

status by demonstrating past persecution, or a well-founded fear of

future persecution, on the basis of one of five statutory grounds:

race, religion, nationality, membership in a particular social

group, or political opinion.        8 U.S.C. § 1101(a)(42)(A).

            To be "well-founded" a fear of future persecution must be

both (1) subjectively genuine and (2) objectively reasonable.

Toloza-Jimenez v. Gonzales, 457 F.3d 155, 161 (1st Cir. 2006).           As

to the second prong, a petitioner must provide "credible, direct,

and specific evidence" that would objectively support a reasonable

fear of individualized persecution. Guzman v. INS, 327 F.3d 11, 16

(1st Cir. 2003) (quoting Ravindran v. INS, 976 F.2d 754, 758 (1st

Cir.    1992)).   The    cases   suggest   that   meeting   the   objective


                                     -6-
reasonableness requirement requires establishing a "reasonable

possibility of persecution."    See e.g.,   Aguilar-Solis v. INS, 168

F.3d 565, 572 (1st Cir. 1999) (citing INS v. Cardoza-Fonseca, 480

U.S. 421, 450 (1987)).

          We conclude that "reasonable, substantial, and probative"

evidence supports the BIA's determination that Tropnas did not

establish a well-founded fear of future persecution.         Although

Tropnas did establish that he was politically active in Haiti,

substantial evidence supports the conclusion that his fear of

future persecution is not objectively reasonable.3

          Although Tropnas was personally threatened in 1995 and

1999, nine years have passed since the latest incident. See Palma-

Mazariegos v. Gonzales, 428 F.3d 30, 37 n.2 (1st Cir. 2005) (noting

significant passage of time following fear-triggering incident may

serve to rebut even a presumption of future persecution).          The

events in 2000 that prompted Tropnas' most recent departure from

Haiti, specifically the loss of electrical power and the killing of

three individuals in his community, were not personally connected

to him in any way.

          Moreover,   Tropnas    produced   no   evidence   that   the

government or other groups continued actively looking for him. His



3
 Because substantial evidence supports the BIA's determination that
Tropnas' fear was objectively unreasonable, we need not address its
determination regarding the subjective genuineness of Tropnas'
fear.

                                 -7-
failure to do so is especially damaging, given that he has family

in Haiti who would likely communicate any such threats and friends

who have warned him about threats in the past.

            Finally,   as     the    IJ    recognized,         even   assuming     that

individuals in Haiti are still looking for Tropnas, that would not

necessarily create an objectively reasonable basis for his fear

because in the past Tropnas has safely relocated to his father's

house -- a place where he himself indicated his persecutors have

never   sought   him   out.         See   8     C.F.R.   §     1208.13(b)(1)(i)(B),

(b)(2)(ii); Susanto v. Gonzales, 439 F.3d 57, 61 (1st Cir. 2006)

(denying asylum where one of petitioners testified that she and her

family had safely relocated to uncle's home during periods of

strife); El Moraghy v. Ashcroft, 331 F.3d 195, 199 (1st Cir. 2003)

(noting evidence of ability to relocate may undercut well-founded

fear of future persecution).

            In   addition     to     challenging         the    BIA's      conclusions

regarding his well-founded fear of persecution, Tropnas claims that

we   must   reverse    the    BIA's       ruling    on    the     ground    that   the

administrative tribunal failed to address certain matters in its

opinion.    See El Moraghy, 331 F.3d at 203.                      Specifically, he

alleges that the BIA "made no specific analysis of the country

conditions, and failed to address the country conditions evidence

as it related to [his] claim."            But the IJ did specifically state

that, "the conditions in Haiti have changed, although they do


                                          -8-
remain violent, chaotic, and politically confusing."      The BIA

adopted those findings in its opinion.

                              III.

          For the reasons discussed above, the petition for review

must be denied.




                               -9-